Dismissed and Memorandum Opinion filed April 22, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00933-CV
____________
 
BARTLETT COCKE, L.P., Appellant
 
V.
 
CLARENDON AMERICA INSURANCE COMPANY, Appellee
 

 
On Appeal from the
333rd District Court 
Harris County,
Texas
Trial Court Cause
No. 2007-56960
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed September 10, 2009.  On April 6, 2010,
appellant filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Justices Brown, Sullivan, and
Christopher.